Exhibit 10.9
Western Alliance Bancorp
Alta Alliance Bank
Annual Bonus Plan 2009
Objective: The purpose of this Annual Bonus Plan is to provide incentives and
rewards for superior performance in order to attract and retain highly qualified
team members and to maximize financial performance so that Western Alliance
Bancorp (WAL) will meet and exceed its goals.
Eligibility: Selected team members who are employed by WAL as of January 1st of
the Plan Year. Bonuses for team members hired after January 1st but on or before
September 30th of a Plan Year will be prorated. Team members hired after
September 30th may be eligible the following Plan Year.
Effective Date: January 1, 2009. This Plan supersedes all others before it.
Frequency of Awards: Awards will be paid annually within 90 days after the end
of the Plan Year. Participants must be employed at the payment date to receive
any bonus compensation under this Plan.
Plan Administrator: WAL’s Incentive Compensation Committee will administer the
Plan. This Committee is made up of WAL’s Chief Executive Officer, Chief
Financial Officer, and Chief Administrative Officer.
How the Plan Works: Subject to the terms of the Plan, bonus calculations will be
based on the following factors: 1) WAL’s EPS growth, 2) NET EARNINGS growth of
individual bank, 3) Organic Deposit growth, and 4) QUALITY control (Regulatory
exams, Internal Audits, Credit Quality). The focus on growing and increasing
deposits will allow the Bank to continue making loans.
A Target bonus percentage expressed as a percent of Base Salary will be
established for each Participant. A payout at the maximum level requires
outstanding performance for the year in all components of the Plan.
Base Salary is defined as the Participant’s actual salary earned for the year
which includes pay for regular hours worked plus paid holiday, sick, and
vacation hours; earnings received while on a Leave of Absence are not included
in this calculation.

A.   WAL’s EPS Performance is weighted 10% at the Bank level

This portion of the Plan measures the Corporations performance in EPS.
Adjustments maybe made to this calculation to account for miscellaneous gains or
losses. For example, restructuring charges will be excluded and allocations will
be normalized. The Incentive Compensation Committee may approve other
adjustments.

  1.   As soon as possible after the end of the Plan Year, the Finance Division
will calculate WAL’s EPS.     2.   EPS will be calculated including
acquisitions.

January 1, 2009 (as approved by the WAL Compensation Committee January 19, 2009)



 



--------------------------------------------------------------------------------



 



WAL
Annual Bonus Plan

  3.   The WAL EPS portion of the bonus will be calculated based on hitting the
following EPS targets listed below:         Same targets for all affiliates

      Growth in   Percent of Target WAL EPS   Bonus Paid Performance   (WAL
Portion)
Less than $.20
  No Bonus paid
Between $.20 to $.25
  50% to 75%
Between $.25 to $.30
  75% to 100%
Between $.30 to $.40
  100% to 125%
Between $.40 to $.60
  125% to 150%

  B.   Net Income Performance is weighted 25%         This portion of the Plan
measures the affiliate’s performance in Net Income. Net Income is defined as the
Bank’s income after taxes:         (Net Interest Income + Non-interest Income) –
(Non-interest Expense – Taxes) = Net Income         Adjustments will be made to
this calculation to account for miscellaneous gains or losses. The Incentive
Compensation Committee may approve other adjustments.

  1.   As soon as possible after the end of the Plan Year, the Finance Division
will calculate the Bank’s Net Income.     2.   The following chart will
determine level of payout for Net Income.

      Growth in   Percent of Target Bank Net Income Performance   Bonus Paid AAB
  (Bank Portion)
Less than $500M
  No Bonus paid
Between $500M to $550M
  50% to 75%
Between $550M to $750M
  75% to 100%
Between $750M to $850M
  100% to 125%
Between $850M to $1.0MM
  125% to 150%

Page 2



--------------------------------------------------------------------------------



 



WAL
Annual Bonus Plan

  C.   Organic Deposit Growth Performance is weighted 35%         This portion
of the bonus will be calculated based on Bank performance in Organic Deposit
Growth.         Senior Management will agree on final budget projections that
will be translated into financial performance goals.         Organic Deposit
Growth

  1.   In setting the Budget for each Bank, Organic Deposit Growth Goals will be
established.     2.   As soon as possible after the end of the Plan Year, the
Finance Department will measure the Actual Organic Deposit Growth results for
the Bank. Adjustments may be made to these calculations to account for staff
transfers, windfalls, etc.     3.   Following are the definitions/calculations
on which this portion of the bonus will be based:

  a.   A calculation will be made for the Bank Growth in Organic Deposits (35%
of target).     b.   Calculation: The percent of Target bonus paid for Organic
Deposit Growth will be calculated based on the following schedule:     c.  
Deposits will be calculated on organic growth and will not include increases in
deposits acquired by acquisition.

Organic Deposit Growth 35% of target

      Bank Performance   Percent of Target Organic Deposit Growth   Paid AAB  
(Organic Deposit Growth)
Less than $20MM
  No Bonus paid
Between $20MM to 28MM
  50% to 75%
Between $28MM to $36MM
  75% to 100%
Between $36MM to $46MM
  100% to 125%
Between $46MM to $60MM
  125% to 150%

  4.   In order to receive more than 100% of the Organic Deposit growth portion
of the bonus:

Page 3



--------------------------------------------------------------------------------



 



WAL
Annual Bonus Plan

  a.   Bank must achieve a growth of at least $36MM+ in Organic Deposit Growth
to pay more than 100% for the goal being measured, and     b.   Participant must
meet individual goals in this respective area.

  D.   Quality Control is weighted 30%

  1.   Quality control refers to the effectiveness of the Corporation’s
regulatory examinations, internal audits and credit quality.     2.   Quality
Control will be measured in the following three areas:

  a.   All Regulatory Examines (10%) must be level 2 or better (pass/fail)    
b.   Internal Audits (10%) must be at least passing (pass/fail)     c.   Credit
Quality (10%) will be measured in the following two areas

  i.   Non-performing assets (5%) less than 1% of average total loans
(pass/fail)     ii.   Net charge-offs (5%) less than .65% of average total loans
(pass/fail)

  3.   The maximum pay out on this quality control is 100%

E.   Other Calculation Provisions

  1.   Participants must meet individual deposit growth production goals, if
assigned, or their total bonus may be reduced or eliminated.     2.   Except as
otherwise specifically approved and directed by the WAL Compensation Committee,
and subject to all legal requirements, the aggregate total of the bonuses paid
to Participants in each Bank cannot exceed 12.5% of the Net Income for that
Bank. If it does, the payments will be pro-rated and re-calculated as a percent
of the actual Net Income of the Bank; however, all participants below the level
of AVP will be eligible for target (actual bank performance) pay outs prior to
proration. The balance remaining after payment to participants below the level
of AVP will then be prorated according to the remaining pool and distributed to
AVP and above.     3.   A participants bonus may be reduced or eliminated if in
the discretion of Management, i) the department’s loan review and/or audits are
rated below satisfactory and/or not adhering to safety, soundness, and approved
operational procedures, ii) any participant, their branch or department earns a
rating of less than “Satisfactory,” iii) the department’s credit underwriting
and/or portfolio management practices are rated below “Satisfactory” and/or not
adhering to safety and soundness, or iv) the participant, their branch or
department has not contributed adequately to the financial results attributed to
them.     4.   With the approval of the Incentive Compensation Committee, a
participant’s bonus may be increased over his/her assigned Target bonus
percentage in order to recognize extraordinary performance. The Division
Executive will provide written documentation to the Incentive Compensation
Committee to support the recommendation.

Page 4



--------------------------------------------------------------------------------



 



WAL
Annual Bonus Plan
F. Other Administrative Provisions:

  1.   This is a discretionary bonus plan and, in order to receive payment of
any bonus under this Plan, the participant must be employed by the Bank at the
time payment is made, which will be no later than March 15th.     2.  
Designation as a Participant in the Plan does not create a contract of
employment for any specified time, nor shall such act to alter or amend the
Bank’s “at-will” policy of employment.     3.   If any Participant’s performance
is rated as falling below job expectations or as less than satisfactory at any
time during the Plan Year, or if the Participant is subject to any written
disciplinary action, the bonus payment will be reduced or eliminated.     4.  
Participants who transfer during the year will participate in the Plan
applicable to the department they are in at year-end. If extenuating
circumstances arise, exceptions to this policy will be considered on a case by
case basis.     5.   A change in officer title occurring during the year will
not change the target bonus percentage.     6.   Awards will be paid through the
normal payroll process to participants. All awards will be subject to applicable
taxes. Awards do not constitute commissions or additional wages, and
Participants have no vested interests in the benefits of the Plan, except as
expressly provided for herein.     7.   Awards under this Plan will be used in
calculating covered earnings for benefit purposes for the 401(k) and Life
Insurance Plans but not for Long Term Disability Insurance.     8.   Timely and
accurate completion of all business plans, reports, budgets and other planning
exercises is required for payment under the Plan.     9.   Acknowledgment from
the HR Department that offices and officers have conformed to bank policy in
timeliness of annual reviews, controllable turnover, and all other areas of HR
administration is required for payment under this Plan.     10.   Performance
measurements and statistics will be based on calculations completed by the
Finance Division of WAL. Any questions about the results or the bonus
calculations must be submitted to the Plan Administrator within 30 days after
the calculations have been completed and published, after which time no
inquiries will be considered.     11.   Management retains the right in its sole
discretion to adjust bonuses to reflect “windfall” changes (i.e., transfer of
unusually large accounts or loans between offices, etc.).     12.   This Plan is
governed and interpreted by the Plan Administrator, whose decisions shall be
final. This is a discretionary program and the Plan Administrator or the Board
of Directors of WAL reserves the right to terminate or alter this bonus program
at any time.

Page 5



--------------------------------------------------------------------------------



 



WAL
Annual Bonus Plan

  13.   Participants are eligible to participate in only one annual bonus plan
(could also be paid out quarterly), and Management has the discretion to assign
any team member to the particular plan it deems appropriate.     14.   The
intent of Bank Management is to fairly reward team members for adding value to
the Bank. If any adjustments need to be made to allow this Plan to accomplish
its purpose, the Incentive Compensation Committee in its sole discretion can
make those adjustments.

Sample Calculation:

1.   WAL EPS Performance is weighted 10% at the Bank level

          EPS Performance   WAL EPS
Year-end WAL EPS
  $ .30  
 
       
% of EPS Target Bonus Paid
    100 %

See table on page 2

2.   Net Income Growth Performance is weighted 25% at the Bank level

          Net Income   AAB
Year-end Net Income Growth
  $ 750M  
 
       
% of Net Income Target Bonus Paid
    100 %

See table on p. 2

4.   Organic Deposit Growth Performance is weighted 35% at the Bank level

          Growth   AAB
Organic Deposit Growth
  $46MM
 
       
% of Organic Deposit Growth Target Paid
    125 %

See table page 3

5.   Quality Control factors are weighted 30% at the Bank

  •   Regulatory Examines (10%) (level 2 or better achieved)     •   Internal
Audits (10%) (passing grade on all internal audits)     •   Credit Quality

  o   Non-performing assets(5%) less than 1% of average total loans     o   Net
charge-offs less than .65% of average total loans

     Passed at the 100% level for example purposes

Page 6



--------------------------------------------------------------------------------



 



WAL
Annual Bonus Plan
WAL Annual Bonus Payment
Participant has a base salary of $60,000
Target Bonus of 8%
Target Bonus — $4,800.00

                              EPS     NI     Organic Deposit     Quality Control
  $ 4,800     $ 4,800     $ 4,800     $ 4,800.   X 10 %   X 25 %   X 35 %   X 30
%                               $ 480     $ 1,200     $ 1,680     $ 1,440   X
100 %   X 100 %   X 125 %   X 100 %                               $ 480     $
1,200     $ 2,100     $ 1,440  

TOTAL PAYOUT IS $480.00+1,200.00+2,100.00+1,440.00 = $5,220.00

Page 7